I am of the opinion that the overwhelming weight of the evidence rebuts any such motive on the part of defendant as would authorize a judgment for damages against it. Askin 
Marine Co. v. Logan, 24 Ala. App. 13, 130 So. 768. But there is evidence and presumption supporting the finding of the trial court which must be treated as the verdict of a jury. Peterson v. State, 17 Ala. App. 662, 88 So. 49.
There is no motion for a new trial whereby we can review the trial court on the weight of the evidence.